— Appeal unanimously dismissed as moot, without costs. Memorandum: Because the dispositional order appealed from expired by its own terms on July 18,1984 and has been replaced by a subsequent order, we dismiss the appeal as moot. We note, however, that it was improper to modify the stipulated disposition which placed respondent, a juvenile delinquent, in a Title II facility (see, Executive Law, art 19-G, tit 2; Family Ct Act § 353.3 [3] [c]) to permit placement in secure detention under Title III (Executive Law, art 19-G, tit 3; Family Ct Act § 353.3 [3] [a], [b] solely because of alleged lack of space in a Title II facility (see, Family Ct Act § 352.2 [2]; § 355.1 [2]). (Appeal from order of Erie County Family Court, Honan, J. — transfer of delinquent.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Schnepp, JJ.